Title: From John Adams to William Lee, 6 June 1780
From: Adams, John
To: Lee, William


     
      Dear Sir
      Paris June 6. 1780
     
     I had duely your Favours of 10 May, and another Since Rodneys Account of the Action of the 17 April. But have not been able to answer before.
     The Language which is held by the English both in and out of Parliament, is quite incomprehensible by me. Do they really believe what they say? Do they believe that America, will return to them? Well! next Winter, which approaches fast, there must be 22 millions more. Will it come easily? Will they easily get Men, to replace those who are dying in Georgia, Carolina and the West Indies? Will they easily get Seamen? How is it all to be done? What is to be done with Ireland? what with the maritime Confederacy? &c. I dont See, a Way out of the Labyrinth, for them. They are the best Judges of their own Interest. They must have their own Way. They have not yet taxed Experiments enough. They must Satisfy themselves. One Thing brings Consolation with it to me. The more thoroughly they exhaust themselves in this War, the longer it will be, before they will begin another with Us—and I am persuadd if Peace was made this year, they would make another War with Us, as soon as ever they should be able. Will, will not be wanting—nothing but Strength will be wanting.
     I am told Several Vessells have arrived at Amsterdam from Boston and one from Philadelphia, if any News should be obliged for it. We must Soon hear from Clinton—and other quarters. The Gentlemans Correspondent I conclude from your hint was Mr. Dumas.Adieu. I had not any Correspondence with him, till since the Receipt of your Letter. I inclosed him Copy of Clintons Letter, and have received an Answer.
     
      Adieu.
     
    